The opinion of the Court was delivered by
Mr. Justice Pope.
This action was commenced on the 19th September, 1893, for foreclosure of a mortgage, and came on for trial before his Honor, Judge D. A. Townsend, at the October, 1894, term of Court of Common Pleas for Sumter County.
An order had previously been taken referring it to Master Ingraham, to take and report the testimony. Judge Townsend, by his decree, sustains the claim of defendant, that the transaction between himself and the plaintiff was usu*381rious, but held that plaintiff had no cause of action against the defendant, and, therefore, dismissed the complaint.
From this decree the plaintiff alone appealed. The grounds of appeal are:
1. Because it is respectfully submitted, that his Honor erred in holding that the plaintiff had no cause of action against the defendant.
2. In holding that the resolution of May, 1898, violated the contract with the defendant.
3. In holding, as a matter of fact, that the plaintiff ceased to do business in May, 1893.
4. In dismissing the complaint of the plaintiff.
All these grounds of appeal are disposed of by our decision in Sumter Building and Toan Association against D. James Winn, just filed.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.
Mr. Chief Justice McIver, Mr. Associate Justice Gary. We concur, because it does not appear that this defendant has appealed.